United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                  January 28, 2004
                         FOR THE FIFTH CIRCUIT
                                                                     Charles R. Fulbruge III
                                                                             Clerk

                                 No. 02-51087
                               Summary Calendar



          RAMON B. ISAAC, also known as Raymond B. Isaac,

                                                       Plaintiff-Appellant,

                                      versus

       TIMOTHY B. KEITH, Warden, ERNEST GUTIERREZ, Assistant
      Warden; JOHN DOE, Bus Driver; JOHN DOE, Bus Driver # 2,

                                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                          USDC No. SA-02-CV-37
                          --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Ramon B. Isaac, Texas prisoner # 692378, appeals from the

dismissal of his 42 U.S.C. § 1983 suit.                    He argues that the

magistrate     judge   erred    in    granting    Ernest    Guterrez’s     motion

for   summary   judgment   and,       additionally,    that    the    magistrate

judge abused his discretion both in denying Isaac’s FED. R. CIV.

P. 60(b) motion and in dismissing the claims against the unnamed

defendants with prejudice.           We affirm.


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Isaac’s complaint did not, as he contends on appeal, allege

that Guterrez implemented an unconstitutional policy.       As this

is the only basis urged for reversal of the summary judgment

dismissal, Isaac has not demonstrated an entitlement to relief.

See Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 912 (5th Cir.

1992). We further hold that the magistrate judge did not abuse his

discretion in denying Isaac Rule 60(b) relief given that his

affidavit would not have produced a different result if presented

before summary judgment was awarded to Guterrez.   See Goldstein v.

MCI WorldCom, 340 F.3d 238, 257 (5th Cir. 2003).

     Finally, we construe the magistrate judge’s dismissal of the

unnamed defendants as one made pursuant to FED. R. CIV. P. 41(b) and

hold that there was no abuse of discretion.    See Dorsey v. Scott

Wetzel Servs., 84 F.3d 170, 171 (5th Cir. 1996).

     AFFIRMED.




                                 2